                                           Case 3:20-cv-03866-JCS Document 79 Filed 10/27/20 Page 1 of 1




                                   1

                                   2                                   UNITED STATES DISTRICT COURT

                                   3                                  NORTHERN DISTRICT OF CALIFORNIA

                                   4
                                         ANTI POLICE-TERROR PROJECT, et al.,                 Case No. 20-cv-03866-JCS
                                   5
                                                        Plaintiffs,                          ORDER STRIKING SCHUTTLER
                                   6                                                         DECLARATION
                                                 v.
                                   7                                                         Re: Dkt. Nos. 78
                                         CITY OF OAKLAND, et al.,
                                   8
                                                        Defendants.
                                   9
                                  10          On October 27, 2020, Plaintiffs filed a declaration by Meghan Schuttler, addressing events

                                  11   occurring on August 29, 2020, in support of Plaintiffs’ motion to enforce or modify the

                                  12   preliminary injunction.
Northern District of California
 United States District Court




                                  13          Pursuant to the parties’ stipulation, the Court previously ordered a schedule requiring that

                                  14   motion to be filed no later than October 12, 2019 and Defendants’ response to be filed no later

                                  15   than October 19, 2020. See dkt. 62. The Court later set a hearing for October 27, 2020—the same

                                  16   day Plaintiffs have now filed Schuttler’s new declaration—and ordered specific supplemental

                                  17   filings. See dkts. 68, 76. The supplemental filings the Court requested (and the parties timely

                                  18   filed) did not encompass this new declaration, and the deadlines for filing them have passed.

                                  19          The Court did not otherwise invite further briefing or evidence, and Plaintiffs did not

                                  20   request permission to file an additional declaration. See Civ. L.R. 6-1(b) (“A Court order is

                                  21   required for any enlargement or shortening of time that alters an event or deadline already fixed by

                                  22   Court order or that involves papers required to be filed or lodged with the Court (other than an

                                  23   initial response to the complaint).”). No exigent circumstances are apparent that would have

                                  24   prevented Plaintiffs from offering Schuttler’s declaration at the time Plaintiffs filed their motion.

                                  25   The declaration is therefore STRICKEN as untimely.

                                  26          IT IS SO ORDERED.

                                  27   Dated: October 27, 2020                          ______________________________________
                                                                                        JOSEPH C. SPERO
                                  28                                                    Chief Magistrate Judge
